Title: James Madison to Roberts Vaux, 22 June 1827
From: Madison, James
To: Vaux, Roberts


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                June 22. 1827
                            
                        
                        J. Madison with his respects to Mr. Vaux, thanks him for the copy of his letter to Mr. Roscoe: so judiciously
                            and seasonably interposed in behalf of the Penitentiary System, an experiment so deeply interesting to the cause of
                            Humanity.
                        
                            
                                
                            
                        
                    